Testator died in Canada, leaving estate in this State. His will has been probated in Canada, and an exemplified copy admitted to probate here. Margaret Stansall and Ellen Robinson, of Canada, are named in the will as executors; and upon their nomination and request, Thomas Watt, of this State, applies for letters of administration with the will annexed.
William Doolan, Public Administrator, also applies, claiming that the nominee of non-resident executors has no standing in Court, and that he is by law entitled to letters.
By the Court:
The Public Administrator has a right to letters only in case of intestacy. In this case, the Court may exercise its discretion, and does exercise it, by granting the application of Thomas Watt.